Title: To Benjamin Franklin from Ferdinand John Paris, 12 August 1757
From: Paris, Ferdinand John
To: Franklin, Benjamin


Sir,
Hampstead Friday Afternoon past 4.12. Augst. 1757.
In Consequence of my Letter to You, of the 10th. Instant, I am now to acquaint You, that it’s believed the Youngest of the Proprietarys is some where from Home, and has not received, at least he has not answered, his Brother’s Letter, touching the Appointment for to Morrow; Which, therefore, must go off; And they will take the first Opportunity to fix some other Time, Of which, You shall have due Notice, from, Sir, Your most humble Servant
F: J: P:
Benjamin Franklin Esqr. 12. August 1757 Copp Mr. Paris’s Second Letter to Mr. Franklin. 
